Citation Nr: 0820780	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-32 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied a 
claim for an increased rating for post-traumatic stress 
disorder (PTSD) and entitlement to total disability rating 
based on individual unemployability (TDIU).  

Thereafter, in a rating decision dated in September 2005, the 
RO granted the claim of entitlement to TDIU.  Therefore, the 
only issue remaining for appellate review is as listed on the 
title page.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in May 2008.  A transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears there may exist pertinent, outstanding medical 
records of the veteran for treatment of his mental health 
problems.  Specifically, the veteran testified in May 2008 
that he had been receiving ongoing treatment for his PTSD 
disability, at an unspecified VA medical facility.  The Board 
observes that the most recent outpatient treatment records in 
the claims file are current only as of January 2006.  More 
recent VA treatment records have not been associated with the 
claims folder and they should be obtained upon remand.

Any VA medical records that are not in the claims file are 
nevertheless considered part of the record on appeal since 
they are within VA's constructive possession.  See 38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Prior to the Board's adjudication of the veteran's 
claims, the RO should obtain any existing VA medical 
treatment records not of record, particularly any such 
records dated from the time of the January 2006 to the 
present.

After any outstanding records of pertinent medical treatment 
are added to the claims file the veteran should be scheduled 
for a VA examination by a psychiatrist for the purpose of 
ascertaining the current severity of disability due to 
service-connected PTSD.  The veteran is advised that at least 
in part the purpose of the examination requested in this 
remand is to obtain information or evidence (or both) which 
may be dispositive of the appeal.  It is very important that 
he appear for this examination.  Therefore, the veteran is 
hereby placed on notice that, pursuant to 38 C.F.R. § 
3.655(b), when a veteran fails to report for his scheduled 
examination in conjunction with a claim for increase, the 
claim shall be denied. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that any 
additional VCAA correspondence sent to 
the claimant includes notification that 
he may submit evidence showing the 
effects of the worsening or increase in 
severity of his disability upon his 
employment and daily life.

2. The RO should obtain treatment records 
from all medical care providers, VA and 
non-VA, who treated the veteran for PTSD 
since January 2006.  If the RO cannot 
obtain such records, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  After any outstanding records are 
added to the claims file (to the extent 
available), and the veteran has had 
sufficient time to provide any response 
to the VCAA notification letter, the RO 
should schedule the veteran for a 
psychiatric examination to determine the 
nature and severity of disability due to 
his PTSD.  The examiner should review the 
veteran's claims folder, noting all 
pertinent records of treatment for PTSD.  
All clinical findings should be reported 
in detail.  A Global Assessment of 
Functioning (GAF) score should be 
assigned and explained.  The examiner 
should fully describe the impact PTSD has 
on the veteran's ability to maintain 
employment.  The examiner should explain 
in detail the rationale for any 
opinion(s) given.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal in light of any 
additional evidence added to the record 
assembled for appellate review.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to assist the veteran in the 
development of his claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

